Title: From Benjamin Franklin to Cadwallader Colden, 10 July 1746
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. July 10. 1746
I have your Favours of June 2d. and the 7th Instant. I thank you for your little Treatise. I have interleav’d it, and am Reading it and Making Remarks as Time permits. I deliver’d one, as you directed, to Mr. Evans; another to Mr. Bertram. The former declares he cannot understand it; the latter told me the other Day, that he could not read it with the necessary Attention, till after Harvest, but he apprehended he should find it out of his Reach. I have not seen Mr. Logan since I sent him one. Two other Gentlemen to whom I gave each one, have not yet given me their Opinions; and in Truth I think you are somewhat too hasty in your Expectations from your Readers in this Affair. There are so many Things quite new in your Piece, and so different from our former Conceptions and Apprehensions, that I believe the closest and strongest Thinker we have amongst us, will require much longer Time than you seem willing to allow before he is so much a Master of your Scheme, as to be able to speak pertinently of it. Indeed those whose Judgment is of Value, are apt to be cautious of hazarding it: But for my Part, I shall, without Reserve, give you my Thoughts as they rose, knowing by Experience that you make large candid Allowances to your Friends. In a Post or two more I shall send them, with Mr. Logan’s Sentiments, if he will give them me, as I intend to see him in a few Days. Dr. Mitchel (as you will see by the enclos’d, which please to return me) is gone to England. I have sent one of your Pieces to Mr. Rose.
I wish our Governor would go to Albany, for I imagine the Indians have some Esteem for him. But he is very infirm of late; and perhaps your Governor has not invited him in such a Manner as to make him think his Company would be really acceptable. Of this, however, I know nothing. If you go, I heartily wish you a safe and pleasant Journey, with Success in your Negociations. I am, with much Respect, Sir Your most humble Servant
B Franklin
 Addressed: To  The Honble. Cadwallader Colden Esqr  New York  Free B Franklin